
	
		I
		112th CONGRESS
		1st Session
		H. R. 1772
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 23 and 49, United States Code, to reduce
		  injuries and deaths caused by cell phone use and texting while driving, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Distracted Driving Prevention Act of
			 2011.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Distracted driving prevention incentive
				grants.
					Sec. 3. Distracted driving national education
				program.
					Sec. 4. Research and data collection.
					Sec. 5. Research program.
					Sec. 6. FCC report on distracted driving
				technology.
					Sec. 7. Provision of information to States.
					Sec. 8. Commercial motor vehicles and school buses.
					Sec. 9. Funding.
				
			2.Distracted
			 driving prevention incentive grants
			(a)In
			 GeneralChapter 4 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					413.Distracted
				driving prevention incentive grants
						(a)In
				GeneralSubject to the
				amounts made available to carry out this section, the Secretary shall make a
				grant under this section each fiscal year to each State that enacts and
				implements a law that meets the requirements of subsections (b) and (c).
						(b)Prohibition on
				Texting While DrivingA State law meets the requirements of this
				subsection if the law—
							(1)prohibits the use
				of a personal wireless communications device by a driver for texting while
				driving;
							(2)makes violation of
				the law a primary offense;
							(3)establishes—
								(A)a minimum fine for
				a first violation of the law; and
								(B)increased fines
				for repeat violations; and
								(4)provides increased
				civil and criminal penalties, as compared to those that would otherwise apply,
				if a vehicle accident is caused by a driver who is using such a device in
				violation of the law.
							(c)Prohibition on
				Handheld Cell Phone Use While DrivingA State law meets the
				requirements of this subsection if the law—
							(1)prohibits a driver
				from holding a personal wireless communications device to conduct a telephone
				call while driving;
							(2)allows the use of
				a hands-free device by a driver, other than a driver who has not attained the
				age of 18 years, for initiating, conducting, or receiving a telephone
				call;
							(3)makes violation of
				the law a primary offense;
							(4)requires
				distracted driving issues to be tested as part of the driver’s license
				examination of the State;
							(5)establishes—
								(A)a minimum fine for
				a first violation of the law; and
								(B)increased fines
				for repeat violations; and
								(6)provides increased civil and criminal
				penalties, as compared to those that would otherwise apply, if a vehicle
				accident is caused by a driver who is using a personal wireless communications
				device in violation of the law.
							(d)Permitted
				ExceptionsA State law meets the requirements of subsections (b)
				and (c) without regard to whether the law provides exceptions for—
							(1)use of a personal
				wireless communications device by a driver to contact emergency
				services;
							(2)manipulation of a
				personal wireless communications device by a driver to activate, deactivate, or
				initialize the hands-free functionality of the device;
							(3)use of a personal
				wireless communications device by emergency services personnel while operating
				an emergency services vehicle and engaged in the performance of the duties of
				emergency services personnel; and
							(4)use of a device by
				an individual employed as a commercial motor vehicle driver or a school bus
				driver within the scope of such individual’s employment, if such use is
				permitted under the regulations issued pursuant to section 31152 of title
				49.
							(e)Grant
				YearThe Secretary shall make a grant under this section to a
				State in each year in which the State—
							(1)enacts a law that
				meets the requirements of subsections (b) and (c) before July 1 of that year;
				or
							(2)maintains a law
				that—
								(A)meets the
				requirements of subsections (b) and (c);
								(B)was enacted prior
				to that year; and
								(C)is in effect at
				least from January 1 through June 30 of that year.
								(f)Disbursement and
				ApportionmentGrants to States under this section shall be
				disbursed after July 1 each year according to the apportionment criteria under
				section 402(c).
						(g)Use of Grant
				FundsA State that receives a grant under this section—
							(1)shall use at least
				50 percent of the grant amount—
								(A)to educate the
				public regarding and advertise information on the dangers of a driver using a
				personal wireless communications device for texting or conducting a telephone
				call that requires holding the device while driving;
								(B)for signs that
				notify drivers about the law of the State that made the State eligible for the
				grant;
								(C)for law
				enforcement of that law; or
								(D)for a combination
				of such uses; and
								(2)may use up to 50
				percent of the grant amount for other projects that improve traffic safety and
				that are consistent with the programs specified in section 402(a).
							(h)DefinitionsIn
				this section, the following definitions apply:
							(1)DrivingThe
				term driving means operating a motor vehicle on a public road,
				including operation while temporarily stationary because of traffic, a traffic
				light, a stop sign, or another reason. The term does not include operating a
				motor vehicle when the vehicle has pulled over to the side of, or off, an
				active roadway and has stopped in a location where it can safely remain
				stationary.
							(2)Hands-free
				deviceThe term hands-free device means a device
				that allows a driver to use a personal wireless communications device to
				initiate, conduct, or receive a telephone call without holding the personal
				wireless communications device.
							(3)Personal
				wireless communications deviceThe term personal wireless
				communications device means a device through which personal wireless
				services (as defined in section 332(c)(7)(C)(i) of the
				Communications Act of 1934 (47 U.S.C.
				332(c)(7)(C)(i))) are transmitted. The term does not include a global
				navigation satellite system receiver used for positioning, emergency
				notification, or navigation purposes.
							(4)Primary
				offenseThe term primary offense means an offense
				for which a law enforcement officer may stop a vehicle solely for the purpose
				of issuing a citation in the absence of evidence of another offense.
							(5)Public
				roadThe term public road has the meaning given that
				term in section 402(c).
							(6)TextingThe
				term texting means reading from or manually entering data into a
				personal wireless communications device, including doing so for the purpose of
				SMS texting, e-mailing, instant messaging, or engaging in any other form of
				electronic data retrieval or electronic data
				communication.
							.
			(b)Conforming
			 AmendmentThe analysis for chapter 4 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						413. Distracted driving prevention
				incentive
				grants.
					
					.
			3.Distracted
			 driving national education program
			(a)In
			 GeneralThe Administrator of the National Highway Traffic Safety
			 Administration shall establish and administer a program under which at least 2
			 high-visibility education and advertising campaigns related to distracted
			 driving will be carried out for the purpose specified in subsection (b) during
			 fiscal years 2012 and 2013.
			(b)PurposeThe
			 purpose of an education and advertising campaign under this section shall be to
			 educate the public about the risks associated with distracted driving,
			 including those associated with—
				(1)a
			 driver using a personal wireless communications device for texting while
			 driving; and
				(2)a driver holding a personal wireless
			 communications device to conduct a telephone call while driving.
				(c)Use of
			 fundsThe Administrator may use, or authorize the use of, funds
			 made available to carry out this section to pay for the development,
			 production, publication, and broadcast of electronic and print media
			 advertising. In carrying out campaigns under this section, the
			 Administrator—
				(1)shall give
			 consideration to advertising directed at non-English speaking populations,
			 including those who listen to, read, or watch nontraditional media; and
				(2)may use a portion
			 of the funds available to target advertising in local jurisdictions that have
			 enacted laws prohibiting the use of personal wireless communications devices
			 for texting or conducting a telephone call that requires holding the device
			 while driving.
				(d)Coordination
			 With StatesThe Administrator may coordinate with States to carry
			 out the education and advertising campaigns under this section in a manner that
			 coincides with high-visibility enforcement of State laws prohibiting the use of
			 personal wireless communications devices for texting or conducting a telephone
			 call that requires holding the device while driving.
			(e)Annual
			 EvaluationThe Administrator shall conduct an annual evaluation
			 of the effectiveness of the education and advertising campaigns under this
			 section and report the results of such evaluations to the Committee on
			 Commerce, Science, and Transportation of the Senate, the Committee on Energy
			 and Commerce of the House of Representatives, and the Committee on
			 Transportation and Infrastructure of the House of Representatives.
			(f)DefinitionsThe
			 definitions in section 413(h) of title 23, United States Code, apply to this
			 section.
			4.Research and data
			 collection
			(a)In
			 GeneralSection 408(e)(2) of title 23, United States Code, is
			 amended to read as follows:
				
					(2)Data on use of
				electronic devices
						(A)In
				generalThe model data elements required under paragraph (1)
				shall include data elements, as determined appropriate by the Secretary, in
				consultation with the States and appropriate elements of the law enforcement
				community, on the impact on traffic safety of the use of electronic devices
				while driving.
						(B)RequirementsIn
				order to meet the requirements of subparagraph (A), State and local governments
				shall—
							(i)require that
				official vehicle accident investigation reports include a designated space to
				record information on whether or not a personal wireless communications device
				(as defined in section 413(h)(3)) was in use at the time of an accident by any
				driver involved in the accident;
							(ii)require that all
				law enforcement officers, as part of a vehicle accident investigation, inquire
				about and record the information described in clause (i); and
							(iii)incorporate the
				information described in clause (i) into the traffic safety information
				system.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to grants under section 408 of title 23, United States Code, for fiscal
			 years beginning after fiscal year 2011.
			5.Research
			 program
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Transportation shall establish a research program to
			 study distracted driving by passenger and commercial vehicle drivers.
			(b)ScopeThe
			 program shall include studies of—
				(1)driver
			 behavior;
				(2)vehicle
			 technology; and
				(3)portable
			 electronic devices that are commonly brought into passenger or commercial
			 vehicles.
				(c)Research
			 Agreements
				(1)In
			 generalIn carrying out this section the Secretary may grant
			 research contracts to non-governmental entities to study distracted
			 driving.
				(2)LimitationsThe
			 Secretary may not grant a research contract under this section to any person
			 that produces or sells—
					(A)electronic
			 equipment that is used in vehicles;
					(B)portable
			 electronic equipment commonly brought into passenger or commercial vehicles;
			 or
					(C)passenger or
			 commercial vehicles.
					(d)ReportNot later than one year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate, the Committee on Energy and Commerce
			 of the House of Representatives, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the results of the
			 research program under this section.
			6.FCC report on
			 distracted driving technologyNot later than 180 days after the date of
			 enactment of this Act, the Federal Communications Commission shall submit to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 identifies—
			(1)data the
			 Commission can collect and analyze that will assist in understanding and
			 reducing the problem of distracted driving involving the use of personal
			 wireless communications devices;
			(2)existing and
			 developing wireless communications technology that may be used to reduce
			 problems associated with distracted driving; and
			(3)existing authority
			 that the Commission may use to assist in reducing those problems.
			7.Provision of
			 information to StatesSection
			 30105 of title 49, United States Code, is amended by adding at the end the
			 following:
			
				(c)ExceptionSubsection (a) shall not apply to the
				provision of Government-sponsored research and highway safety data or technical
				assistance relating to a legislative proposal addressing the dangers or
				potential dangers of—
					(1)a driver using a personal wireless
				communications device (as defined in section 413(h)(3) of title 23) for texting
				while driving; or
					(2)a driver holding a personal wireless
				communications device (as defined in section 413(h)(3) of title 23) to conduct
				a telephone call while
				driving.
					.
		8.Commercial motor
			 vehicles and school buses
			(a)In
			 GeneralSubchapter III of chapter 311 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					31152.Regulation of
				the use of distracting devices in commercial motor vehicles and school
				buses
						(a)In
				GeneralNot later than one year after the date of enactment of
				the Distracted Driving Prevention Act of
				2011, the Secretary of Transportation shall issue regulations on
				the use of electronic or wireless devices, including cell phones and other
				distracting devices, by an individual employed as the operator of—
							(1)a commercial motor vehicle (as defined in
				section 31301(4)) while that individual is engaged in the performance of such
				individual’s duties as the operator of the commercial motor vehicle; or
							(2)a school bus (as
				defined in section 30125(a)(1)) that is a commercial motor vehicle (as defined
				in section 31301(4)) while that individual is engaged in the performance of
				such individual’s duties as the operator of the school bus.
							(b)Basis for
				RegulationsThe Secretary shall base the regulations required
				under subsection (a) on accident data analysis, the results of ongoing
				research, and other information, as appropriate.
						(c)Prohibited
				UseThe Secretary shall prohibit the use of the devices described
				in subsection (a) in circumstances in which the Secretary determines that such
				use interferes with a driver’s safe operation of a school bus or commercial
				motor vehicle.
						(d)Permitted
				UseUnder the regulations, the Secretary may permit the use of a
				device, the use of which is prohibited under subsection (c), if the Secretary
				determines that such use is necessary for the safety of the driver or the
				public in emergency
				circumstances.
						.
			(b)Conforming
			 AmendmentThe analysis for chapter 311 of title 49, United States
			 Code, is amended by inserting after the item relating to section 31151 the
			 following:
				
					
						31152. Regulation of the use of
				distracting devices in commercial motor vehicles and school
				buses.
					
					.
			9.FundingSection 2001(a) of SAFETEA–LU is
			 amended—
			(1)in paragraph
			 (4)—
				(A)by striking
			 and $124,500,000 and inserting $124,500,000;
			 and
				(B)by striking
			 2011. and inserting 2011, $94,500,000 for fiscal year
			 2012, and $94,500,000 for fiscal year 2013. If any amount of the funds
			 authorized by this paragraph has not been allocated to States meeting the
			 criteria of section 406 of title 23, United States Code, by July 1 of a fiscal
			 year beginning after fiscal year 2011, the unallocated amount shall be
			 allocated to States through grants under section 413 of that title.;
			 and
				(2)by redesignating
			 paragraph (11) as paragraph (12) and inserting after paragraph (10) the
			 following:
				
					(11)Distracted
				driving programFor carrying out section 3 of the
				Distracted Driving Prevention Act of
				2011 $30,000,000 for each of fiscal years 2012 and
				2013.
					.
			
